The majority correctly say, as the court below found the fact to be, that the betterments to Felker's lot, whatever the correct description thereof may be, amounted to $1,400. There has been no change in this assessment of the betterments.
Felker's lot is a part of block 12, the dimensions of which block are 371 feet north and south and 252 feet east and west. Felker owns the north 198 feet of this block 12. His property was first assessed as the north half of block 12, which would be only one-half of 371 feet, or 185.5 feet. This description is incorrect, because Felker owns, not 185.5 feet, but 198 feet, so that 12.5 feet of Felker's lot are omitted when the description north half of block 12 is employed. If Felker paid the tax on north half of block 12 there would, of course, be 12.5 feet of his land on which he did not pay. The court properly held that the description "north half of block 12" did not correctly and accurately describe Felker's land. The description "north half of block 12" had been changed, apparently without any authority or reason for that action, to read "north half of lots 1 and 2, block 12." The court correctly held this description inaccurate, for the reason that block 12 has not been divided into lots.
These errors are obvious, as the court below found, and were corrected by the commissioners by describing Felker's lot as the "north 198 feet of block 12," which is an accurate and correct description. Watson v. Crutcher,56 Ark. 44, 19 S.W. 98.
The effect of the majority opinion is to require Felker's lot to be sued on under an inaccurate description for the nonpayment of betterment assessments about the amount of which there is no question. By reversing the decree of the court below it liars been ordered that Felker's lot be sued on under an incorrect description. He *Page 314 
will pay the same amount of taxes under either description, but the majority opinion will require the taxes to be sued on under a description which does not cover all of Felker's lot. Payment of the taxes under the description employed in the decree would give the owner a receipt showing that he had paid taxes on all of block 12 which he owns. Payment under the description which the majority opinion requires to be employed will leave a strip extending across the lot 12.5 feet wide on which the taxes will not be paid. If the owner wishes to pay his taxes before sale, or to redeem after the sale, a description should be employed which will afford him protection. If, however, his land is sold and not renewed, the tax purchaser should know what land he had bought.
The decree of the court below, which conforms to the views here expressed, is, in my opinion, correct, and should be affirmed.
I am authorized to say that Justice McHANEY concurs in this dissent.